FILED
                            NOT FOR PUBLICATION                             MAY 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ERIC SION GREGORY,                               No. 14-55599

               Plaintiff - Appellant,            D.C. No. 2:12-cv-07805-SVW-
                                                 MRW
 v.

ANN BOLLAY, Dr., individual; et al.,             MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Eric Sion Gregory, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

violations of state and federal law in connection with his medical treatment. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
391 F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment on Gregory’s Eighth

Amendment deliberate indifference claim because Gregory failed to raise a

genuine dispute of material fact as to whether Bollay knew of or disregarded an

excessive risk of serious harm to Gregory’s health. See Toguchi, 391 F.3d at 1057-

58 (a prison official acts with deliberate indifference only if the official knows of

and disregards an excessive risk to inmate health; neither a prisoner’s difference of

opinion concerning the course of treatment nor mere negligence in treating a

medical condition amounts to deliberate indifference).

      AFFIRMED.




                                           2                                    14-55599